DETAILED ACTION
This office action is in response to the application filed on 02/03/2021. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/03/2021 has been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 6  and 13-14 objected to because of the following informalities: Claim 6 recites “an regulated voltage” this should be “a regulated voltage”.  Claims 13-14 recite “the rectifiers according” this should be “rectifiers according”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo et al. US 10168718.
	Regarding Claim 1, Kuo teaches (Figures 2-4) a rectifier (fig. 2), comprising: a transistor (110), comprising a first end receiving an input voltage, a second end generating a rectified voltage (100a and 100c), and a control end receiving a gate voltage (Vdrv); and a gate voltage control circuit (100), coupled to the transistor, and generating the gate voltage according to a voltage difference between the input voltage and the rectified voltage (Vd, which is the voltage across the transistor see col. 3), wherein during a first time interval  (Ph1-Ph3)after the voltage difference drops to a first preset threshold voltage (at PH1 or ph2, maybe 0), the gate voltage control circuit determines whether the voltage difference is less than a second preset threshold voltage (Vref1), and decides whether to provide the gate voltage to turn on the transistor (ph2), wherein when the transistor is turned on, the voltage difference substantially equals to a first reference voltage (Vref3); and during a second time interval after the first time interval (see fig. 3, PH4-8), the gate voltage control circuit regulates the gate voltage to set the voltage difference substantially to a second reference voltage (Vref2). (For Example; Col. 3 lines 18-67, Col. 5 lines 29-67 and Col. 6)
	Regarding Claim 2, Kuo teaches (Figures 2-4) wherein the first preset threshold  voltage (0) is greater than the second preset threshold voltage (vref1), and the first reference voltage is greater than, less than, or equal to the second reference voltage (Vref3 and Vref2). (For Example; Col. 3 lines 18-67, Col. 5 lines 29-67 and Col. 6)
	Regarding Claim 3, Kuo teaches (Figures 2-4) wherein during the first time interval (PH1-Ph3), the gate voltage control circuit provides the gate voltage to turn on the transistor (110) when determines that the voltage difference has been less than the second preset threshold voltage (vref1). (For Example; Col. 3 lines 18-67, Col. 5 lines 29-67 and Col. 6)
	Regarding Claim 4, Kuo teaches (Figures 2-4) wherein during the first time interval (ph1-ph3), the gate voltage control circuit provides the gate voltage (Vdrv) to turn off the transistor when determines that the voltage difference has not been less than the second preset threshold voltage (ph1 and before the transistor is off). (For Example; Col. 3 lines 18-67, Col. 5 lines 29-67 and Col. 6)



	Regarding Claim 5, Kuo teaches (Figures 2-4) wherein during a third time interval (ph9-ph10) after the second time interval, when the voltage difference rises from the second reference voltage (Vref1) to a third preset threshold voltage (see fig. 3, Vref4), the gate voltage control circuit regulates the gate voltage to turn off the transistor (110). (For Example; Col. 3 lines 18-67, Col. 5 lines 29-67 and Col. 6)
	Regarding Claim 13, Kuo teaches (Figures 2-4) the rectifier of claim1.
	Kuo does not teach an alternator, comprising: a rotor; a stator, coupled to the rotor, and generating a plurality of AC voltages; and the rectifiers according to claim 1, wherein each of the rectifiers receives the corresponding AC voltage as the input voltage, and the rectifiers together generate the rectified voltage.
	Ishimaru teaches (Figures 1-6) an alternator (Fig. 5), comprising: a rotor (109); a stator (110), coupled to the rotor, and generating a plurality of AC voltages (Vu-Vw); and rectifiers (at 131), wherein each of the rectifiers receives the corresponding AC voltage as the input voltage, and the rectifiers together generate the rectified voltage (sent to 111).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Kuo to include an alternator, comprising: a rotor; a stator, coupled to the rotor, and generating a plurality of AC voltages; and the rectifiers according to claim 1, wherein each of the rectifiers receives the corresponding AC voltage as the input voltage, and the rectifiers together generate the rectified voltage, as taught by Ishimaru to enable operation with different sources. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 11, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. US 10168718 in view of Ishimaru et al. US 2017/0110959.
	Regarding Claim 6, Kuo teaches (Figures 2-4)wherein the gate voltage control circuit comprises: generating the gate voltage at an output terminal according to a first control signal (sent to C1 or C2); a first switch (sw2), connected in series between a ground voltage and the output terminal, and turned on or off according to a second control signal (out2); and a second switch (sw1), connected in series between an operating voltage (Vdd) and the output terminal, and turned on or off according to a third control signal (out1). (For Example; Col. 3 lines 18-67, Col. 5 lines 29-67 and Col. 6)
	Kuo does not teach an operational amplifier, receiving the voltage difference and an regulated voltage, wherein the regulated voltage is equal to the second reference voltage.
	Ishimaru teaches (Figures 1-5) an operational amplifier (at 102), receiving the voltage difference (Vds) and a regulated voltage (at Vc or Vin), wherein the regulated voltage (Vc) is equal to the second reference voltage (sent to 102, Fig. 1).

	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Kuo to include an operational amplifier, receiving the voltage difference and an regulated voltage, wherein the regulated voltage is equal to the second reference voltage, as taught by Ishimaru to reduce switching power losses. 
	Regarding Claim 11, Kuo teaches (Figures 2-4) a rectifier (Fig. 2), comprising: a transistor (110), comprising a first end receiving an input voltage (100a), a second end generating a rectified voltage (100c), and a control end receiving a gate voltage (Vdrv); and a gate voltage control circuit (100), coupled to the transistor, and generating the gate voltage according to a voltage difference between the input voltage and the rectified voltage (Vd), wherein during a first time interval (Ph1-Ph3) after the voltage difference drops to a first preset threshold voltage (0), the gate voltage control circuit determines whether the voltage difference is less than a second preset threshold voltage (Vref1), and decides whether to provide the gate voltage to turn on the transistor (Fig. 3), wherein when the transistor is turned on, during the first time interval and a second time interval (ph4-ph8) which is after the first time interval, when the voltage difference rises to a third preset threshold voltage (Vref4), the gate voltage is regulated to turn off the transistor.
Kuo does not teach wherein: during the first time interval, the third preset threshold voltage is greater than or equal to zero; and during the second time interval, the third preset threshold voltage is less than or equal to zero.

	Ishimaru teaches (Figures 1-5) wherein: during the first time interval (vdin smaller than Vth), the third preset threshold voltage is greater than or equal to zero (see fig. 4); and during the second time interval (Vdin larger than Vth), the third preset threshold voltage is less than or equal to zero (see fig. 4). (For Example; par. 74-86)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Kuo to include wherein: during the first time interval, the third preset threshold voltage is greater than or equal to zero; and during the second time interval, the third preset threshold voltage is less than or equal to zero, as taught by Ishimaru to reduce switching power losses.
	Regarding Claim 14, Kuo teaches (Figures 2-4) the rectifier of claim1.
	Kuo does not teach an alternator, comprising: a rotor; a stator, coupled to the rotor, and generating a plurality of AC voltages; and the rectifiers according to claim 1, wherein each of the rectifiers receives the corresponding AC voltage as the input voltage, and the rectifiers together generate the rectified voltage.
	Ishimaru teaches (Figures 1-6) an alternator (Fig. 5), comprising: a rotor (109); a stator (110), coupled to the rotor, and generating a plurality of AC voltages (Vu-Vw); and rectifiers (at 131), wherein each of the rectifiers receives the corresponding AC voltage as the input voltage, and the rectifiers together generate the rectified voltage (sent to 111).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Kuo to include an alternator, comprising: a rotor; a stator, coupled to the rotor, and generating a plurality of AC voltages; and the rectifiers according to claim 1, wherein each of the rectifiers receives the corresponding AC voltage as the input voltage, and the rectifiers together generate the rectified voltage, as taught by Ishimaru to enable operation with different sources. 

Claim(s) 7, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. US 10168718 in view of Ishimaru et al. US 2016/035553 and further in view of Zhang US 8400790.
	Regarding Claim 7, Kuo teaches (Figures 2-4) wherein the gate voltage control circuit (100) further comprises: a control signal generator (at 100 with the comparators), comparing the voltage difference (Vd) with a first voltage (Vref1) to generate a first comparison result, comparing the voltage difference with a second voltage (Vref2 or Vref3) or a third voltage (Vref4) to generate a second comparison result, and generating the first control signal, the second control signal, and the third control signal (sent from 150) according to the first comparison result and the second comparison result, wherein the third voltage ≥ the third preset threshold voltage (vref4). (For Example; Col. 3 lines 18-67, Col. 5 lines 29-67 and Col. 6)
	Kuo does not teach the first voltage ≥ the third voltage ≥ the second voltage ≥ the second preset threshold voltage, and the first voltage is equal to the first preset threshold voltage. 
	Zhang teaches (Figures 5-6) the first voltage (1v, used in S3A) ≥ the third voltage (-30mv) ≥ the second voltage (-30mv) ≥ the second preset threshold voltage (-30mv, Each threshold is used in S4A-S4C), and the first voltage is equal to the first preset threshold voltage (used in S3A).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Kuo to include the first voltage ≥ the third voltage ≥ the second voltage ≥ the second preset threshold voltage, and the first voltage is equal to the first preset threshold voltage, as taught by Zhang to improve power saving in the during different modes of operation.
	Regarding Claim 10, Kuo teaches (Figures 2-4) wherein the gate voltage control circuit (110) further comprises: a voltage generator (producing the references in Fig. 3), generating, the second preset threshold voltage (Vref1), the third preset threshold voltage (vref4), the third voltage (vref4), and the second reference (vref2) voltage according to an operational power supply (power supply of the circuit). (For Example; Col. 3 lines 18-67, Col. 5 lines 29-67 and Col. 6)
 	Kuo does not teach the first preset threshold voltage, the second voltage, according to an operational power supply.
	Zhang teaches (Figures 5-6)  the first preset threshold voltage (1v), the second voltage (-30mv), according to an operational power supply (done by 61 and 62).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Kuo to include the first preset threshold voltage, the second voltage, according to an operational power supply, as taught by Zhang to improve power saving in the during different modes of operation.
	Regarding Claim 12, Kuo teaches (Figures 2-4)wherein the gate voltage control circuit comprises: generating the gate voltage at an output terminal according to a first control signal (sent to C1 or C2); a first switch (sw2), connected in series between a ground voltage and the output terminal, and turned on or off according to a second control signal (out2); and a second switch (sw1), connected in series between an operating voltage (Vdd) and the output terminal, and turned on or off according to a third control signal (out1); and wherein the gate voltage control circuit (100) further comprises: a control signal generator (at 100 with the comparators), comparing the voltage difference (Vd) with a first voltage (Vref1) to generate a first comparison result, comparing the voltage difference with a second voltage (Vref2 or Vref3) or a third voltage (Vref4) to generate a second comparison result, and generating the first control signal, the second control signal, and the third control signal (sent from 150) according to the first comparison result and the second comparison result, wherein the third voltage ≥ the third preset threshold voltage (vref4). (For Example; Col. 3 lines 18-67, Col. 5 lines 29-67 and Col. 6)
	Kuo does not teach an operational amplifier, receiving the voltage difference and an regulated voltage, wherein the regulated voltage is equal to the second reference voltage.
	Ishimaru teaches (Figures 1-5) an operational amplifier (at 102), receiving the voltage difference (Vds) and a regulated voltage (at Vcc or Vin+).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Kuo to include an operational amplifier, receiving the voltage difference and an regulated voltage, as taught by Ishimaru to reduce switching power losses. 
	Kuo as modified by Ishimaru does not teach the first voltage ≥ the third voltage ≥ the second voltage ≥ the second preset threshold voltage, and the first voltage is equal to the first preset threshold voltage. 
	Zhang teaches (Figures 5-6) the first voltage (1v, used in S3A) ≥ the third voltage (-30mv) ≥ the second voltage (-30mv) ≥ the second preset threshold voltage (-30mv, Each threshold is used in S4A-S4C), and the first voltage is equal to the first preset threshold voltage (used in S3A).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Kuo to include the first voltage ≥ the third voltage ≥ the second voltage ≥ the second preset threshold voltage, and the first voltage is equal to the first preset threshold voltage, as taught by Zhang to improve power saving in the during different modes of operation.
	 
Allowable Subject Matter
Claim 8-9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating Allowable Subject Matter: 
Claim 8; prior art of record fails to disclose either by itself or in combination:  “… wherein the control signal generator comprises: a first comparator, generating the first comparison result by comparing the voltage difference with the first voltage; a first counter, counting the first time interval based on a clock signal according to the first comparison result and a counting range value; a multiplexer, selecting to output the second voltage or the third voltage according to the second comparison result; a second comparator, generating the second comparison result by comparing an output of the multiplexer with the voltage difference; a second counter, generating a counting result by performing a counting operation based on the clock signal according to the second comparison result, wherein the counting result represents a total sum of time of the first time interval and the second time interval; a calculator, coupled between the first counter and the second counter, and multiplying the counting result by a parameter to produce the counting range value; and a logic circuit, coupled to the first counter and the second counter, and generating the first control signal, the second control signal, and the third control signal according to the first time interval and the counting result.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838